Case: 13-10110      Document: 00512432469         Page: 1    Date Filed: 11/06/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-10110                        November 6, 2013
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BOOKER BERNARD PRESTON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-24-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Booker Bernard Preston appeals the sentence imposed following his jury
conviction for one count of selling a firearm to a prohibited person in violation
of 18 U.S.C. §§ 922(d)(1) and 924(a)(2) (Count Two) and one count of possessing
an unregistered firearm in violation of 26 U.S.C. §§ 5861(d) and 5845(a) (Count
Three). Preston contends that the district court erred when it enhanced his
sentence based on conduct for which he was acquitted by the jury. Specifically,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10110    Document: 00512432469    Page: 2   Date Filed: 11/06/2013


                                No. 13-10110

he argues that the district court’s use of acquitted conduct violated the Sixth
Amendment and disserved the statutory purposes of sentencing set forth in 18
U.S.C. § 3553(a). Preston acknowledges that his Sixth Amendment argument
is foreclosed by United States v. Watts, 519 U.S. 148, 157 (1997), and that we
have held that Watts remains valid after United States v. Booker, 543 U.S. 220
(2005). Nevertheless, he argues that a reevaluation of Booker’s impact on
Watts is necessary in light of the Supreme Court’s decisions in Apprendi v. New
Jersey, 530 U.S. 466 (2000), Blakely v. Washington, 542 U.S. 296 (2004), and
Cunningham v. California, 549 U.S. 270 (2007).
      A panel of this court may not overrule another panel’s decision without
en banc reconsideration or a superseding contrary Supreme Court decision.
United States v. Lipscomb, 299 F.3d 303, 313 n.34 (5th Cir. 2002). Apprendi
and Blakely were decided prior to Booker. Moreover, we have repeatedly held
that Watts remains valid after Booker, see United States v. Jackson, 596 F.3d
236, 243 n.4 (5th Cir. 2010); United States v. Farias, 469 F.3d 393, 399 (5th
Cir. 2006), and the Supreme Court has not held otherwise. See Cunningham,
549 U.S. at 274-94.
      To the extent Preston argues that the district court’s consideration of
acquitted conduct rendered his sentence substantively unreasonable, his
argument is likewise unavailing. The record reflects that the district court
considered Preston’s arguments against the use of acquitted conduct, as well
as the applicable guidelines range and § 3553(a) factors. Noting that he was
probably “sort of a small-time operator,” the district court reasoned that a
sentence within the guidelines range was not appropriate. Instead, the district
court concluded that a below guidelines sentence of concurrent terms of 120
months of imprisonment on Counts Two and Three adequately and
appropriately addressed the § 3553(a) factors. Therefore, Preston has failed to



                                      2
    Case: 13-10110    Document: 00512432469        Page: 3   Date Filed: 11/06/2013


                                 No. 13-10110

show that the district court erred when it enhanced his sentence based on
conduct for which he was acquitted by the jury. See Watts, 519 U.S. at 157;
Farias, 469 F.3d at 399.
      Preston also contends that the district court clearly erred when it
enhanced his base offense level for obstruction of justice pursuant to U.S.S.G.
§ 3C1.1 because his testimony did not amount to perjury. According to Preston,
his testimony that he bought and sold numerous firearms over the years as a
hobby, rather than a business, was supported by the evidence and the jury’s
verdict on Count One. He also argues that he admitted selling a firearm to a
confidential informant (CI) who claimed to be a convicted felon and, thus, his
testimony regarding whether he subjectively believed that the CI was a
convicted felon was not material to the verdict.
      The district court’s determination that the obstruction of justice
enhancement was warranted is plausible in light of the record as a whole. See
United States v. Powers, 168 F.3d 741, 752 (5th Cir. 1999). Special Agent
Travis Riddle of the Bureau of Alcohol, Tobacco, Firearms, and Explosives
testified that transaction logs found following a search of Preston’s home
showed that Preston purchased and sold 200 firearms over the course of 14
years.   Forty-one of those firearms were purchased in 2009, and 90 were
purchased between January and November of 2010. Based on entries which
included the dates and prices of the various transactions, approximately 50%
of the firearms were re-sold within 30 days of their purchase, and Preston
made an average profit of 45% from each sale. Preston’s profit during this 14-
year period was approximately $3,000. Preston denied that he was buying and
selling firearms to make a profit. Instead, he testified that he was doing so as
a hobby and that he would use the money he made to buy ammunition and
additional firearms. Although Preston’s buying and selling of firearms may



                                       3
    Case: 13-10110     Document: 00512432469     Page: 4   Date Filed: 11/06/2013


                                  No. 13-10110

not have been as profitable as he would have liked, the record reflects that he
was doing so to make a profit and that he testified falsely on this material
issue. Further, although Preston admitted that the CI told him he was a
convicted felon, Preston testified that he believed the CI was “BSing” him
because “from [his] experience from being in collections and dealing with tow
truck companies, [he] didn’t think they could hire felons.” Preston’s testimony
on this issue was designed to influence or affect the jury’s verdict on Count
Two. See United States v. Como, 53 F.3d 87, 90 (5th Cir. 1995). Finally,
Preston’s challenge to the sufficiency of the district court’s factual findings on
this issue is both inadequately briefed and belied by the record. Therefore, the
district court did not clearly err when it enhanced Preston’s offense level
pursuant to § 3C1.1. See Powers, 168 F.3d at 752.
      AFFIRMED.




                                        4